UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 05, 2015, there were 3,513,055 shares of the issuer’s Common Stock, no par value, outstanding. TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and June 30, 2014 2 (b) Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended March 31, 2015 (Unaudited) and March 31, 2014 (Unaudited) 3 (c) Condensed Consolidated Statements of Comprehensive Income for the Three Months and Nine Months Ended March 31, 2015 (Unaudited) and March 31, 2014 (Unaudited) 4 (d) Condensed Consolidated Statements of Shareholders Equity for the Nine Months Ended March 31, 2015 (Unaudited) and the Year Ended June30, 2014 5 (e) Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2015 (Unaudited) and March 31, 2014 (Unaudited) 6 (f) Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 42 Part II. Other Information Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) March 31, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $458 and $438 Other receivables Inventories, less provision for obsolete inventory of $715 and $844 Prepaid expenses and other current assets Total current assets NON-CURRENT ASSETS: Deferred tax assets Investments - - Investment properties, net Property, plant and equipment, net Loans receivable from property development projects - Other assets Restricted term deposits Total non-current assets TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 81 Total current liabilities NON-CURRENT LIABILITIES: Bank loans payable, net of current portion Capital leases, net of current portion Deferred tax liabilities Other non-current liabilities 39 39 Total non-current liabilities TOTAL LIABILITIES $ $ Commitments and contingencies - - EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,513,055 shares issued and outstanding as at March 31, 2015 and June 30, 2014, respectively $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity Non-controlling interests TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Nine Months Ended Three Months Ended Mar. 31, Mar. 31, Mar. 31, Mar. 31, Revenue Products $ Testing services Others 43 46 Cost of Sales Cost of products sold Cost of testing services rendered Others 34 35 Gross Margin Operating Expenses: General and administrative Selling Research and development 44 49 Impairment loss 70 - - - Loss on disposal of property, plant and equipment 28 11 - - Total operating expenses Income / (Loss)from Operations ) 21 Other (Expenses) / Income Interest expenses ) Otherincome, net 57 36 3 77 Total other(expenses) / income ) ) ) 15 Income / (Loss)from Continuing Operationsbefore Income Taxes ) 36 Income (Expenses) / Tax Benefits ) ) Income from continuing operations before non-controlling interest, net of tax 8 Discontinued Operations (Note 16) Income / (loss) from discontinued operations, net of tax 7 ) ) 34 NET INCOME / (LOSS) ) Less: net income attributable to non-controlling interest 41 97 Net Income / (Loss) Attributable to Trio-Tech International Common Shareholders $ $ ) $ $ Amounts Attributable to Trio-Tech International Common Shareholders: Income / (loss) from continuing operations, net of tax ) Income / (loss) from discontinued operations, net of tax 3 ) (8 ) 19 Net Income / (Loss) Attributable to Trio-Tech International Common Shareholders $ $ ) $ $ Basic and Diluted Earnings / (Loss) per Share: Basic and diluted earnings / (loss) per share from continuing operations attributable to Trio-Tech International $ $ ) $ $ Basic and dilutedearnings per share from discontinued operations attributable to Trio-Tech International $ - $ - $ - $ Basic and Diluted Earnings / (Loss) per Share from NetIncome / (Loss) Attributable to Trio-Tech International $ $ ) $ $ Weighted average number of common shares outstanding Basic Dilutive effect of stock options 41 - 16 69 Number of shares used to compute earnings per share diluted See notes to condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS) Nine Months Ended Three Months Ended Mar. 31, Mar. 31, Mar. 31, Mar. 31, Comprehensive Income Attributable to Trio-Tech InternationalCommon Shareholders: Net income / (loss) ) Foreign currency translation, net of tax ) Comprehensive (Loss) / Income ) ) ) 5 Less: comprehensive income / (loss)attributable to non-controlling interest 82 ) 88 Comprehensive Loss Attributable to Trio-Tech International Common Shareholders $ ) $ ) $ ) $ ) See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Capital Accumulated Retained Earnings Accumulated Other Comprehensive Income Non- Controlling Interests Shares Amount Total $ Balance at June 30, 2013 Stock option expenses - Net income - - - 57 - Translation adjustments - ) ) ) Dividend declared by subsidiary - ) ) Stock options exercised - Balance at June 30, 2014 Stock option expenses - - 97 - - - 97 Net income - Translation adjustments - ) ) ) Dividend declared by subsidiary - Contribution to capital – payable forgiveness - - 9 - - - 9 Stock options exercised - Balance at Mar. 31, 2015 See notes to condensed consolidated financial statements. -5- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Nine Months Ended March 31, Nine Months Ended March 31, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net income / (loss) $ $ ) Adjustments to reconcile net income / (loss) to net cash flow provided by operating activities Depreciation and amortization Bad debt expense, net 50 Inventory recovery ) ) Warranty expense, net 77 - Accrued interest expense, net of interest income 27 Loss on sale of property-continued operations 28 56 Impairment loss 70 - Contribution to capital – payable forgiveness 9 - Stock option expenses 97 Deferred tax provision (3 ) ) Changes in operating assets and liabilities, net of acquisition effects Accounts receivables Other receivables 27 Other assets 42 ) Inventories ) Prepaid expenses and other current assets ) 64 Accounts payable and accrued liabilities 13 ) Income taxes payable 29 ) Other non-current liabilities - 26 Net Cash Provided byOperating Activities 2, 392 Cash Flow from Investing Activities Proceeds from maturing of restricted & un-restricted deposits - Additions to property, plant and equipment ) ) Proceeds from disposal of plant, property and equipment 15 31 Net Cash Used in Investing Activities ) ) Cash Flow from Financing Activities Repayment on lines of credit ) ) Repayment of bank loans and capital leases ) ) Proceeds from long-term bank loans Proceeds from exercising stock options - Dividend paid to non-controlling interest (3 ) ) Net Cash Used in Financing Activities ) ) Effect of Changes in Exchange Rate ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplementary Information of Cash Flows Cash paid during the period for: Interest $ $ Income taxes $ 8 $ 16 Non-Cash Transactions Capital leases of property, plant and equipment $ $ 67 See notes to condensed consolidated financial statements. -6- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT EARNINGS PER SHARE AND NUMBER OF SHARES) 1.ORGANIZATION AND BASIS OF PRESENTATION Trio-Tech International (the “Company” or “TTI” hereafter) was incorporated in fiscal 1958 under the laws of the State of California.TTI provides third-party semiconductor testing and burn-in services primarily through its laboratories in Southeast Asia. In addition, TTI operates testing facilities in the United States.The Company also designs, develops, manufactures and markets a broad range of equipment and systems used in the manufacturing and testing of semiconductor devices and electronic components. In fiscal 2015, TTI conducted business in the foregoing four segments: Manufacturing, Testing Services, Distribution and Real Estate. TTI has subsidiaries in the U.S., Singapore, Malaysia, Thailand and China as follows: Ownership Location Express Test Corporation (Dormant) 100% Van Nuys, California Trio-Tech Reliability Services (Dormant) 100% Van Nuys, California KTS Incorporated, dba Universal Systems (Dormant) 100% Van Nuys, California European Electronic Test Centre (Dormant) 100% Dublin, Ireland Trio-Tech International Pte. Ltd. 100% Singapore Universal (Far East) Pte. Ltd.* 100% Singapore Trio-Tech International (Thailand) Co. Ltd. * 100% Bangkok, Thailand Trio-Tech (Bangkok) Co. Ltd. 100% Bangkok, Thailand (49% owned by Trio-Tech International Pte. Ltd. and 51% owned by Trio-Tech International (Thailand) Co. Ltd.) Trio-Tech (Malaysia) Sdn. Bhd. (55% owned by Trio-Tech International Pte. Ltd.) 55% Penang and Selangor, Malaysia Trio-Tech (Kuala Lumpur) Sdn. Bhd. 55% Selangor, Malaysia (100% owned by Trio-Tech Malaysia Sdn. Bhd.) Prestal Enterprise Sdn. Bhd. 76% Selangor, Malaysia (76% owned by Trio-Tech International Pte. Ltd.) Trio-Tech (Suzhou) Co. Ltd. * 100% Suzhou, China Trio-Tech (Shanghai) Co. Ltd. * (Dormant) 100% Shanghai, China Trio-Tech (Chongqing) Co. Ltd. * 100% Chongqing, China SHI International Pte. Ltd. (Dormant) (55% owned by Trio-Tech International Pte. Ltd) 55% Singapore PT SHI Indonesia (Dormant) (100% owned by SHI International Pte. Ltd.) 55% Batam, Indonesia Trio-Tech (Tianjin) Co. Ltd. * 100% Tianjin, China * 100% owned by Trio-Tech International Pte. Ltd. -7- Table of Contents The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.All significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited condensed consolidated financial statements are presented in U.S. dollars.The accompanying condensed consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included.Operating results for the nine months ended March 31, 2015 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2015.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report for the fiscal year ended June 30, 2014. 2.NEW ACCOUNTING PRONOUNCEMENTS The Financial Accounting Standards Board (“FASB”) amended ASU 2015-07 Fair Value Measurement (Topic 820): Disclosures for Investments in Certain Entities that Calculate Net Asset Value per Share (or Its Equivalent) remove the requirement to categorize within the fair value hierarchy all investments for which fair value is measured using the net asset value per share practical expedient. The amendments also remove the requirement to make certain disclosures for all investments that are eligible to be measured at fair value using the net asset value per share practical expedient. Rather, those disclosures are limited to investments for which the entity has elected to measure the fair value using that practical expedient. The amendments in ASU 2015-07 are effective for public business entities for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. A reporting entity should apply the amendments retrospectively to all periods presented. Early adoption is permitted. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. The amendments in ASU 2015-06 specify that for purposes of calculating historical earnings per unit under the two-class method, the earnings (losses) of a transferred business before the date of a dropdown transaction should be allocated entirely to the general partner. The amendments in ASU 2015-06 are effective for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. Early adoption is permitted. The amendments should be applied retrospectively for all financial statements presented. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. The amendments in ASU 2015-02 are intended to improve targeted areas of consolidation guidance for legal entities such as limited partnerships, limited liability corporations, and securitization structures (collateralized debt obligations, collateralized loan obligations, and mortgage-backed security transactions). The amendments in ASU 2015-02 are effective for public business entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. Early adoption is permitted, including adoption in an interim period. ASU 2015-02 may be applied retrospectively in previously issued financial statements for one or more years with a cumulative-effect adjustment to retained earnings as of the beginning of the first year restated. The company has not yet determined the effects on the Company’s consolidated financial position or results of operations on the adoption of this update. The amendments in ASU 2015-01 eliminates from U.S. GAAP the concept of extraordinary items. Subtopic 225-20, Income Statement - Extraordinary and Unusual Items, required that an entity separately classify, present, and disclose extraordinary events and transactions. Presently, an event or transaction is presumed to be an ordinary and usual activity of the reporting entity unless evidence clearly supports its classification as an extraordinary item. The amendments in ASU 2015-01 are effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. A reporting entity may apply the amendments prospectively. A reporting entity also may apply the amendments retrospectively to all prior periods presented in the financial statements. Early adoption is permitted provided that the guidance is applied from the beginning of the fiscal year of adoption. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. -8- Table of Contents FASB amended ASU 2014-15 to define management’s responsibility to evaluate whether there is substantial doubt about an organization’s ability to continue as a going concern and to provide related footnote disclosures. Under GAAP, financial statements are prepared under the presumption that the reporting organization will continue to operate as a going concern, except in limited circumstances. The going concern basis of accounting is critical to financial reporting because it establishes the fundamental basis for measuring and classifying assets and liabilities. Currently, GAAP lacks guidance about management’s responsibility to evaluate whether there is substantial doubt about the organization’s ability to continue as a going concern or to provide related footnote disclosures. ASU 2014-15 provides guidance to an organization’s management, with principles and definitions that are intended to reduce diversity in the timing and content of disclosures that are commonly provided by organizations today in the financial statement footnotes. The amendments in ASU 2014-15 are effective for annual periods ending after December 15, 2016, and interim periods within annual periods beginning after December 15, 2016. While early application is permitted for annual or interim reporting periods for which the financial statements have not previously been issued, the Company has not elected to early adopt. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. FASB has issued converged standards on revenue recognition. Specifically, the Board has issued FASB Accounting Standards Update No. 2014-09 (“ASU 2014-09”), Revenue from Contracts with Customers: Topic 606. ASU 2014-09 affects any entity using U.S. GAAP that either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets unless those contracts are within the scope of other standards (e.g., insurance contracts or lease contracts). ASU 2014-09 will supersede the revenue recognition requirements in Topic 605, Revenue Recognition, and most industry-specific guidance. ASU 2014-09 also supersedes some cost guidance included in Subtopic 605-35, Revenue Recognition—Construction-Type and Production-Type Contracts. In addition, the existing requirements for the recognition of a gain or loss on the transfer of nonfinancial assets that are not in a contract with a customer (e.g., assets within the scope of Topic 360, Property, Plant, and Equipment, and intangible assets within the scope of Topic 350, Intangibles—Goodwill and Other) are amended to be consistent with the guidance on recognition and measurement (including the constraint on revenue) in ASU 2014-09. For a public entity, the amendments in ASU 2014-09 are effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early application is not permitted. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. The FASB has issued ASU No. 2014-08 (“ASU 2014-08”), Presentation of Financial Statements (“Topic 205”) and Property, Plant, and Equipment (“Topic 360”): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity. The amendments in ASU 2014-08 change the criteria for reporting discontinued operations while enhancing disclosures in this area. It also addresses sources of confusion and inconsistent application related to financial reporting of discontinued operations guidance in U.S. GAAP. Under the new guidance, only disposals representing a strategic shift in operations should be presented as discontinued operations. Those strategic shifts should have a major effect on the organization’s operations and financial results. Examples include a disposal of a major geographic area, a major line of business, or a major equity method investment. In addition, the new guidance requires expanded disclosures about discontinued operations that will provide financial statement users with more information about the assets, liabilities, income, and expenses of discontinued operations. The new guidance also requires disclosure of the pre-tax income attributable to a disposal of a significant part of an organization that does not qualify for discontinued operations reporting. This disclosure will provide users with information about the ongoing trends in a reporting organization’s results from continuing operations. The amendments in the ASU 2014-08 are effective in the first quarter of 2015 for public organizations with calendar year ends. For most nonpublic organizations, it is effective for annual financial statements with fiscal years beginning on or after December 15, 2014. Early adoption is permitted. The adoption of this update did not have a significant effect on the Company’s consolidated financial position or results of operations. Other new pronouncements issued but not yet effective until March 31, 2015 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. -9- Table of Contents 3.INVENTORIES Inventories consisted of the following: Mar. 31, (Unaudited) June 30, Raw materials $ $ Work in progress Finished goods Less: provision for obsolete inventory ) ) Currency translation effect ) 18 $ $ The following table represents the changes in provision for obsolete inventory: Mar. 31, (Unaudited) June 30, Beginning $ $ Additions charged to expenses 27 - Usage - disposition ) ) Currency translation effect ) 8 Ending $ $ 4.STOCK OPTIONS On September 24, 2007, the Company’s Board of Directors unanimously adopted the 2007 Employee Stock Option Plan (the “2007 Employee Plan”) and the 2007 Directors Equity Incentive Plan (the “2007 Directors Plan”) each of which was approved by the shareholders on December 3, 2007. Each of those plans was amended by the Board in 2010 to increase the number of shares covered thereby, which amendments were approved by the shareholders on December 14, 2010. At present, the 2007 Employee Plan provides for awards of up to 600,000 shares of the Company’s Common Stock to employees, consultants and advisors. The Board also amended the 2007 Directors Plan in November 2013 to further increase the number of shares covered thereby from 400,000 shares to 500,000 shares, which amendment was approved by the shareholders on December 9, 2013. The 2007 Directors Plan provides for awards of up to 500,000 shares of the Company’s Common Stock to the members of the Board of Directors in the form of non-qualified options and restricted stock. These two plans are administered by the Board, which also establishes the terms of the awards. Assumptions The fair value for the options granted were estimated using the Black-Scholes option pricing model with the following weighted average assumptions, assuming no expected dividends: Nine Months Ended March 31, Year Ended June 30, Expected volatility 71.44% to 104.94% 70.01% to 104.94% Risk-free interest rate 0.30% to 0.78% 0.30% to 0.78% Expected life (years) 2.50 to 3.25 The expected volatilities are based on the historical volatility of the Company’s stock. Due to higher volatility, the observation is made on a daily basis for the nine months ended March 31, 2015. The observation period covered is consistent with the expected life of options. The expected life of the options granted to employees has been determined utilizing the “simplified” method as prescribed by ASC Topic 718 Stock Based Compensation,which, among other provisions, allows companies without access to adequate historical data about employee exercise behavior to use a simplified approach for estimating the expected lifeof a "plain vanilla" option grant. The simplified rule for estimating the expected life of such an option is the average of the time to vesting and the full term of the option. The risk-free rate is consistent with the expected life of the stock options and is based on the United States Treasury yield curve in effect at the time of grant. -10- Table of Contents 2007 Employee Stock Option Plan The Company’s 2007 Employee Plan permits the grant of stock options to its employees covering up to an aggregate of 600,000 shares of Common Stock. Under the 2007 Employee Plan, all options must be granted with an exercise price of not less than fair value as of the grant date and the options granted must be exercisable within a maximum of ten years after the date of grant, or such lesser period of time as is set forth in the stock option agreements. The options may be exercisable (a) immediately as of the effective date of the stock option agreement granting the option, or (b) in accordance with a schedule related to the date of the grant of the option, the date of first employment, or such other date as may be set by the Compensation Committee. Generally, options granted under the 2007 Employee Plan are exercisable within five years after the date of grant, and vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The share-based compensation will be recognized in terms of the grade method on a straight-line basis for each separately vesting portion of the award. Certain option awards provide for accelerated vesting if there is a change in control (as defined in the 2007 Employee Plan). The Company did not grant any stock options pursuant to the 2007 Employee Plan during the three and nine months ended March 31, 2015. The Company recognized stock-based compensation expenses of $8 and $15 in the three and nine months ended March 31, 2015, respectively under the 2007 Employee Plan. The balance of unamortized stock-based compensation of $12 based on the fair value on the grant date related to options granted under the 2007 Employee Plan is to be recognized over a period of two years. During the three andnine months ended March 31, 2014, the Company granted stock options covering 15,000 and 35,000 shares of Common Stock respectively, to certain employees pursuant to the 2007 Employee Plan. The exercise price of these stock options was equal to the fair value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) on the dates of grant, September 17, 2013 and December 9, 2013, respectively.The stock options covering 15,000 shares vested as of the grant date, while the stock options covering 35,000 shares vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The fair values as of March 31, 2014 of the options to purchase 15,000 and 35,000 shares of the Company’s Common Stock were approximately $22 and $3, respectively, based on the fair values of $1.52 and $2.04 per share, respectively, determined by using the Black Scholes option pricing model. The Company recognized stock-based compensation expenses of $33 in the nine months ended March 31, 2014 under the 2007 Employee Plan. The balance of unamortized stock-based compensation of $35 based on fair value on the grant date related to options granted under the 2007 Employee Plan is to be recognized over a period of three years. No stock options were exercised during the three and nine month period ended March 31, 2015. Stock options to purchase 126,500 shares of Common Stock were exercised during the nine month period ended March 31, 2014. Cash received from the options exercised during the nine months ended March 31, 2014 was $239. As of March 31, 2015, there were vested employee stock options that were exercisable covering a total of 112,500 shares of Common Stock. The weighted-average exercise price was $4.06 and the weighted average contractual term was 1.53 years. The total fair value of vested and outstanding employee stock options as of March 31, 2015 was $457. As of March 31, 2014, there were vested employee stock options covering a total of 120,750 shares of Common Stock. The weighted-average exercise price was $3.80 and the weighted average remaining contractual term was 2.03 years. The total fair value of vested employee stock options as of March 31, 2014 was $459. A summary of option activities under the 2007 Employee Plan during the nine month period ended March 31, 2015 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2014 $ $ 13 Granted - Exercised - Forfeited or expired - Outstanding at March 31, 2015 $ $ - Exercisable at March 31, 2015 $ $ - -11- Table of Contents A summary of option activities under the 2007 Employee Plan during the nine month period ended March 31, 2014 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2013 $ $ Granted - Exercised ) ) - ) Forfeited or expired ) ) - - Outstanding at March 31, 2014 $ $ 29 Exercisable at March 31, 2014 $ $ 26 The fair value of the 126,500 shares of common stock acquired upon exercise of options was $175. A summary of the status of the Company’s non-vested employee stock options during the nine months ended March 31, 2015 is presented below: Options Weighted Average Grant-Date Fair Value Non-vested at July 1, 2014 $ Granted - - Vested ) ) Forfeited - - Non-vested at March 31, 2015 $ A summary of the status of the Company’s non-vested employee stock options during the nine months ended March 31, 2014 is presented below: Options Weighted Average Grant-Date Fair Value Non-vested at July 1, 2013 $ Granted Vested ) ) Forfeited - - Non-vested at March 31, 2014 $ 2007 Directors Equity Incentive Plan The 2007 Directors Plan permits the grant of options covering up to an aggregate of 500,000 shares of Common Stock to its non-employee directors in the form of non-qualified options and restricted stock. The exercise price of the non-qualified options is 100% of the fair value of the underlying shares on the grant date. The options have five-year contractual terms and are generally exercisable immediately as of the grant date. On October 21, 2014, the Company granted options to purchase 50,000 shares of its Common Stock to directors pursuant to the 2007 Directors Plan with an exercise price equal to the fair market value of Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant. The fair value of the options granted to purchase 50,000 shares of the Company’s Common Stock was approximately $82 based on the fair value of $3.81 per share determined by the Black Scholes option pricing model. As all of the stock options granted under the 2007 Directors Plan vest immediately at the date of grant, there were no unvested stock options granted under the 2007 Directors Plan as of March 31, 2015. -12- Table of Contents During the three and nine months ended March 31, 2014, the Company granted options to purchase (a) 60,000 shares of its Common Stock to directors pursuant to the 2007 Directors Plan with an exercise price equal to the fair market value of Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) on September 17 2013, the date of grant thereof, and (b) 40,000 shares of its Common Stock to our directors pursuant to the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) on December 9, 2013, the date of grant thereof. The fair value of the options granted to purchase 60,000 shares and 40,000 shares of the Company's Common Stock were approximately $217 and $124, respectively, based on the fair value of $3.62 and $3.10 per share, respectively, determined by the Black Scholes option pricing model. No stock options were exercised during the nine months ended March 31, 2015. Stock options to purchase 65,000 shares of its Common Stock were exercised during the nine months ended March 31, 2014. The total proceeds received were $112. The Company recognized stock-based compensation expenses of $175 in the nine months ended March 31, 2014 under the 2007 Directors Plan. A summary of option activities under the 2007 Directors Plan during the nine months ended March 31, 2015 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2014 $ $ 82 Granted - - Exercised - Forfeited or expired - Outstanding at March 31, 2015 $ $ 30 Exercisable at March 31, 2015 $ 30 A summary of option activities under the 2007 Directors Plan during the nine months ended March 31, 2014 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2013 $ $ 80 Granted - Exercised ) - ) Forfeited or expired ) ) - - Outstanding at March 31, 2014 $ $ 67 Exercisable at March 31, 2014 $ $ 67 5.EARNINGS PER SHARE The Company adopted ASC Topic 260, Earnings Per Share. Basic EPS are computed by dividing net income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period.Diluted EPS give effect to all dilutive potential common shares outstanding during a period.In computing diluted EPS, the average price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options and warrants. Stock options to purchase 430,000 shares of Common Stock at exercise prices ranging from $3.10 to $4.35 per share were outstanding as of March 31, 2015 and were excluded in the computation of diluted EPS because they were anti-dilutive. -13- Table of Contents Stock options to purchase 462,000 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of March 31, 2014 and were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. The following table is a reconciliation of the weighted average shares used in the computation of basic and diluted EPS for the years presented herein: Nine Months Ended Three Months Ended Mar. 31, Mar. 31, Mar. 31, Mar. 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Income / (loss) attributable to Trio-Tech International common shareholders from continuing operations, net of tax $ $ ) $ $ Income / (loss) attributable to Trio-Tech International common shareholders from discontinued operations, net of tax 3 ) (8 ) 19 Net income / (loss) attributable to Trio-Tech International common shareholders $ $ ) $ $ Basic and diluted earnings / (loss) per share from continuing operations attributable to Trio-Tech International $ ) Basicand diluted earnings per share from discontinued operations attributable to Trio-Tech International $ - - - Basicand diluted earnings / (loss) per share from net income/ (loss) attributable to Trio-Tech International $ $ ) $ $ Number of common shares used to compute earnings per share - basic Dilutive effect of stock options 41 - 16 69 Number of common shares used to compute earnings per share - diluted 6.ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable consists of customer obligations due under normal trade terms. Although management generally does not require collateral, letters of credit may be required from the customers in certain circumstances. Management periodically performs credit evaluations of the customers’ financial conditions. Senior management reviews accounts receivable on aperiodic basis to determine if any receivables will potentially be uncollectible. Management includes any accounts receivable balances that are determined to be uncollectible in the allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available to us, management believed the allowance for doubtful accounts as of March 31, 2015 and June 30, 2014 was adequate. The following table represents the changes in the allowance for doubtful accounts: Mar. 31, (Unaudited) June 30, Beginning $ $ Additions charged to expenses 56 Recovered / write-off (6 ) (2 ) Currency translation effect ) (2 ) Ending $ $ -14- Table of Contents 7.WARRANTY ACCRUAL The Company provides for the estimated costs that may be incurred under its warranty program at the time the sale is recorded.The warranty period for products manufactured by the Company is generally one year or the warranty period agreed with the customer.The Company estimates the warranty costs based on the historical rates of warranty returns.The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amounts as necessary. Mar. 31, (Unaudited) June 30, Beginning $ 60 $ 61 Additions charged to cost and expenses 94 23 Recovered - ) Actual usage ) - Currency translation effect ) 1 Ending 60 8.INCOME TAX The Company had no material adjustments to its liabilities for unrecognized income tax benefits according to the provisions of ASC Topic 740 Income Tax. The Company had an income tax expense of $170 and $256 for the three and nine months ended March 31, 2015, respectively, as compared to the income tax benefit of $184 and $266, respectively, for the same periods in the last fiscal year. The Company accrues penalties and interest related to unrecognized tax benefits when necessary as a component of penalties and interest expenses, respectively.The Company had not accrued any penalties or interest expenses relating to unrecognized benefits at March 31, 2015 and June 30, 2014. The major tax jurisdictions in which the Company files income tax returns are the United States, Singapore, China, Thailand and Malaysia.The statute of limitations, in general, is open for years 2004 to 2014 for tax authorities in those jurisdictions to audit or examine income tax returns.The Company is under annual review by the inland revenue board of the respective countries.However, the Company is not currently under tax examination in any other jurisdiction. 9.INVESTMENT PROPERTIES The following table presents the Company’s investment in properties in China as of March 31, 2015. The exchange rate is based on the exchange rate as of March 31, 2015 published by the Monetary Authority of Singapore. Investment Date Investment Amount (RMB) Investment Amount (U.S. Dollars) Purchase of rental property – Property I – MaoYe Jan 04, 2008 Purchase ofrental property – Property II – JiangHuai Jan 06, 2010 Purchase ofrental property – Property III - Fu Li Apr 08, 2010 Currency translation - 3 Gross investment in rental property Accumulated depreciation on rental property ) ) Net investment in property – China The following table presents the Company’s investment in properties in China as of June 30, 2014. Investment Date Investment Amount (RMB) Investment Amount (U.S. Dollars) Purchase of rental property – Property I – MaoYe Jan 04, 2008 Purchase ofrental property – Property II – JiangHuai Jan 06, 2010 Purchase ofrental property – Property III - Fu Li Apr 08, 2010 Currency translation - ) Gross investment in rental property Accumulated depreciation on rental property ) ) Net investment in property – China -15- Table of Contents The following table presents the Company’s investment in properties in Malaysia as of March 31, 2015. The exchange rate is based on the exchange rate as of March 31, 2015 published by the Monetary Authority of Singapore. (RM) (U.S. Dollars) Purchase of rental property – Penang Property I Dec 31, 2012 Gross investment in rental property Accumulated depreciation on rental property ) ) Net investment in property – Malaysia The following table presents the Company’s investment in properties in Malaysia as of June 30, 2014. (RM) (U.S. Dollars) Purchase of rental property – Penang Property I Dec 31, 2012 Gross investment in rental property Accumulated depreciation on rental property ) ) Net investment in property – Malaysia Rental Property I - MaoYe In fiscal 2008, Trio-Tech (Chongqing) Co. Ltd. (“TTCQ”) purchased an office in Chongqing, China from MaoYe Property Ltd. (“MaoYe”), for a total cash purchase price of RMB 5,554, or approximately $894 based on the exchange rate as of March 31, 2015 published by the Monetary Authority of Singapore.TTCQ rented this property to a third party on July 13, 2008. The term of the rental agreement was five years. The rental agreement was renewed on July 16, 2014 for a further period of five years. The rental agreement provides for a rent increase of 8% every year after July 15, 2015. The renewed agreement expires on July 15, 2018. Property purchased from MaoYe generated a rental income of RMB 179, or approximately $29, and RMB 537, or approximately $87, for the three and nine months ended March 31, 2015, respectively, and RMB 179, or approximately $30, and RMB 529, or approximately $87,for the same periods in the last fiscal year, respectively. Rental Property II - JiangHuai In fiscal year 2010, TTCQ purchased eight units of commercial property in Chongqing, China from Chongqing JiangHuai Real Estate Development Co. Ltd. (“JiangHuai”), for a total purchase price of RMB 3,600, or approximately $580 based on the exchange rate as of March 31, 2015 published by the Monetary Authority of Singapore. TTCQ rented all of these commercial units to a third party until the agreement expired in January 2012. TTCQ then rented three of the eight commercial units to another party during the fourth quarter of fiscal year 2013 under a rental agreement that expired on March 31, 2015. Currently all the units are vacant and TTCQ has been actively looking for suitable tenants for renting all the commercial units. TTCQ has yet to receive the title deed for these properties, however TTCQ has the vacant possession of the investment property. TTCQ is in the legal process to obtain the title deed, which is dependent on JiangHuai completing the entire project. Property purchased from JiangHuai did not generate any rental income during the three and nine months ended March 31, 2015, while it generated a rental income of RMB 27, or approximately $4, and RMB 82, or approximately $13, respectively, for the same periods in the last fiscal year. Rental Properties III – Fu Li In fiscal 2010, TTCQ entered into a Memorandum Agreement with Chongqing Fu Li Real Estate Development Co. Ltd. (“FuLi”) to purchase two commercial properties totaling 311.99 square meters (“office space”) located in Jiang Bei District Chongqing. Although TTCQ currently rents its office premises from a third party, it intends to use the office space as its office premises. The total purchase price committed and paid was RMB 4,025, or approximately $648 based on the exchange rate as of March 31, 2015 published by the Monetary Authority of Singapore.The development was completed and the property was handed over during April 2013 and the title deed was received during the third quarter of fiscal 2014. The two commercial properties were leased to third parties under two separate rental agreements, one of which expired in April 2014 and the other expired in August 2014. For the unit for which the agreement expired in April 2014, a new tenant was identified and a new agreement was executed, which expires on April 30, 2017. The new agreement carries an increase in rent of 20% in the first year, as compared to the expired rental agreement. Thereafter the rent increases by approximately 10% for the subsequent years until April 2017. For the unit for which the agreement expired in August 2014, a new tenant was identified and a new agreement was executed, which expires on August 9, 2016. The new agreement carries an increase in rental of approximately 21% in the first year, as compared to the expired rental agreement. Thereafter the rent increases by approximately 6% for the subsequent years until August 2016. -16- Table of Contents Property purchased from Fu Li generated a rental income of RMB 90, or approximately $14, and RMB 265, or approximately $43, for the three and nine months ended March 31, 2015, respectively, while it generated a rental income of RMB 74, or approximately $12, and RMB 221, or approximately $36, respectively, for the same periods in the last fiscal year. Penang Property I In the fourth quarter of fiscal year 2013, Trio-Tech Malaysia Sdn. Bhd. (“TTM”) determined to sell the factory building in Penang. However, as the government authorities did not approve the transaction, the sale did not take place. Because the market value was increasing during the second quarter of fiscal year 2013, TTM decided to hold the factory building in Penang as an investment rental property.Hence TTM reclassified the factory building as investment property at the end of the second quarter of fiscal year 2013, which has a net book value of RM 374, or approximately $101, as at March 31, 2015. The depreciation expenses were approximately $1 and $2 for the three and nine months ended March 31, 2015, respectively. There were no such depreciation expenses for the same periods in the last fiscal year, since the asset was classified as “Assets held for sale.” Summary Total rental income for all investment properties (Property I, II and III) in China was $43 and $130 for the three and nine months ended March 31, 2015, respectively, and was $46 and $136, respectively, for the same periods in the last fiscal year. Depreciation expenses for all investment properties in China were $27 and $81 for the three and nine months ended March 31, 2015, respectively, and were $27 and $81, respectively, for the same periods in the last fiscal year. 10.LOANS RECEIVABLE FROM PROPERTY DEVELOPMENT PROJECTS The following table presents TTCQ’s loans receivable from property development projects in China as of March 31, 2015. The exchange rate is based onthe datepublished by the Monetary Authority of Singapore as of March 31, 2015. Loan Expiry Loan Amount Loan Amount Short-Term Loan Receivable Date (RMB) (U.S. Dollars) JiangHuai (Project - Yu Jin Jiang An) May 31, 2013 Less: allowance for impairment Dec 31, 2013 ) ) Net loan receivable from property development projects - - Loan Expiry Loan Amount Loan Amount Long-Term Loan Receivable Date (RMB) (U.S. Dollars) Jun Zhou Zhi Ye Oct 31, 2016 Less: transfer – down-payment for purchase of property ) ) Net loan receivable from property development projects - - On November 1, 2010, TTCQ entered into Memorandum Agreement with JiangHuai Property Development Co. Ltd. (“JiangHuai”) to invest in their property development projects (Project - Yu Jin Jiang An) located in Chongqing City, China. Due to the short-term nature of the investment, the amount was classified as a loan based on ASC Topic 310-10-25 Receivables, amounting to RMB 2,000, or approximately $325. The loan was renewed, but expired on May 31, 2014. TTCQ is in the legal process of recovering the outstanding amount of $325. TTCQ did not generate other income from JiangHuai for the three and nine months ended March 31, 2015, or for the same periods in the last fiscal year. An impairment of $325 was provided for during the third quarter of fiscal 2014 based on TTI’s financial policy. On November 1, 2010, TTCQ entered into another Memorandum Agreement with JiaSheng Property Development Co. Ltd. (“JiaSheng”) to invest in their property development projects (Project B-48 Phase 2) located in Chongqing City, China. Due to the short-term nature of the investment, the amount was classified as a loan based onASC Topic 310-10-25 Receivables, amounting to RMB 5,000, or approximately $814 based on the exchange rate as at March 31, 2015 published by the Monetary Authority of Singapore. The amount was unsecured and repayable at the end of the term. The loan was renewed in November 2011 for a period of one year, which expired on October 31, 2012 and was again renewed in November 2012 and expired in November 2013. On November 1, 2013 the loan was transferred by JiaSheng to and is now payable by Chong Qing Jun Zhou Zhi Ye Co. Ltd. (“Jun Zhou Zhi Ye”), and the transferred agreement expires on October 31, 2016. Hence the loan receivable was reclassified as a long-term receivable. The book value of the loan receivable approximates its fair value. TTCQ did not generate other income from Jun Zhou Zhi Ye for the three months ended March 31, 2015, however for the nine months ended March 31, 2015, TTCQ recorded RMB417, or approximately $68. In the second quarter of fiscal year 2015, the loan receivable was transferred to down payment for purchase of property that is being developed in the Singapore Themed Resort Project. -17- Table of Contents The following table presents TTCQ’s loans receivable from property development projects in China as of June 30, 2014. Loan Expiry Loan Amount Loan Amount Short-Term Loan Receivable Date (RMB) (U.S. Dollars) Investment in JiangHuai (Project - Yu Jin Jiang An) May 31, 2013 Less: allowance for doubtful receivables Dec 31, 2013 ) ) Net loan receivable from property development projects - - Loan Expiry Loan Amount Loan Amount Long-Term Loan Receivable Date (RMB) (U.S. Dollars) Jun Zhou Zhi Ye Oct 31, 2016 Net loan receivable from property development projects 11.BUSINESS SEGMENTS In fiscal 2013, the Company operated in five segments: the testing service industry (which performs structural and electronic tests of semiconductor devices), the designing and manufacturing of equipment (which equipment tests the structural integrity of integrated circuits and other products), distribution of various products from other manufacturers in Singapore and Southeast Asia, the real estate segmentin China and the fabrication services segment in Batam, Indonesia. In the fourth quarter of fiscal 2013, the Company discontinued operations in the fabrication segment. Hence, in fiscal 2014 and first three quarters of fiscal 2015, the Company operated in four segments. The real estate segment recorded other income of nil and $68, respectively, for the three and nine months ended March 31, 2015 as compared to $51 and $153, respectively, for the same periods in the last fiscal year. Due to the short-term nature of the investments, the investments were classified as loan receivables based on ASC Topic 310-10-25 Receivables. Thus the investment income was classified under other income, which is not part of the below table. The revenue allocated to individual countries was based on where the customers were located. The allocation of the cost of equipment, the current year investment in new equipment and depreciation expense have been made on the basis of the primary purpose for which the equipment was acquired. -18- Table of Contents All inter-segment revenue was from the manufacturing segment to the testing and distribution segments. Total inter-segment revenue was $1,109 and $1,251 for the three and nine months ended March 31, 2015, respectively,as compared to $319 and $515, respectively, for the same periods in the last fiscal year.Corporate assets mainly consisted of cash and prepaid expenses. Corporate expenses mainly consisted of stock option expenses, salaries, insurance, professional expenses and directors' fees. Corporate expenses are allocated to the four segments on a pre-determined fixed amount calculated based on the annual budgeted sales, except Malaysia operations, which is calculated based on actual sales. The following segment information table includes segment operating (loss) / income after including the Corporate expenses allocated to the segments, which gets eliminated in the consolidation. The following segment information is un-audited for the nine months ended March 31: Business Segment Information: Nine Months Operating Depr. Ended Net (Loss) Total and Capital Mar. 31, Revenue Income Assets Amort. Expenditures Manufacturing $ $ ) $ $ $ 28 $ $ ) $ $ $ Testing Services Distribution ) - 6 - - Real Estate ) 81 - ) 82 1 Fabrication* - - 31 - - Services - Corporate & - ) 70 - - Unallocated - ) 68 - - Total Company $ ) $ $ $ The following segment information is un-audited for the three months ended March 31: Business Segment Information: Three Months Operating Depr. Ended Net (Loss) Total and Capital Mar. 31, Revenue Income Assets Amort. Expenditures Manufacturing $ $ ) $ $ 40 $ 5 $ $ ) $ $ 41 $ 21 Testing Services Distribution ) - - (5 ) - - Real Estate 43 ) 27 - 46 ) 28 1 Fabrication* - - 31 - - Services - Corporate & - ) 70 - - Unallocated - ) 68 - - Total Company $ 21 $ $ $ * Fabrication services is a discontinued operation (Note 16). -19- Table of Contents 12.NON-CONTROLLING INTEREST In accordance with the provisions of ASC Topic 810 Consolidation, the Company has classified the non-controlling interest as a component of stockholders’ equity in the accompanying condensed consolidated balance sheets. Additionally, the Company has presented the net income attributable to the Company and the non-controlling ownership interestsseparately in the accompanying condensed consolidated financial statements. Non-controlling interest represents the minority stockholders’ share of 45% of the equity of Trio-Tech Malaysia Sdn. Bhd.,45% interest in SHI International Pte. Ltd., and 24% interest in Prestal Enterprise Sdn. Bhd., which are subsidiaries of the Company. The table below reflects a reconciliation of the equity attributable to non-controlling interest: Mar. 31, 2015 (Unaudited) June 30, 2014 Non-controlling interest Beginning balance $ $ Net income Dividend declared by a subsidiary - ) Translation adjustment ) ) Ending balance $ $ 13.FAIR VALUE OF FINANCIAL INSTRUMENTS APPROXIMATE CARRYING VALUE In accordance with the ASC Topic 820 Fair Value Measurement, the following presents assets and liabilities measured and carried at fair value and classified by level of the following fair value measurement hierarchy: (a) quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1); (b) inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (i.e. as prices) or indirectly (i.e. derived from prices) (Level 2); and (c) inputs for the asset or liability that are not based on observable market data (unobservable inputs) (Level 3). There were no transfers between Levels 1 and 2 during the fiscal year. Term deposits (Level 1) – the carrying amount approximates fair value because of the short maturity of these instruments. Loans receivable from property development projects (Level 3) – the carrying amount approximates fair value because of the short-term nature. Restricted term deposits (Level 1) – the carrying amount approximates fair value because of the short maturity of these instruments. Lines of credit (Level 3) – the carrying value of the lines of credit approximates fair value due to the short-term nature of the obligations. Bank loans payable (Level 3) – the carrying value of the Company’s bank loan payables approximates its fair value as the interest rates associated with long-term debt is adjustable in accordance with market situations when the Company borrowed funds with similar terms and remaining maturities. -20- Table of Contents 14.BANK LOANS PAYABLE Bank loans payable consisted of the following: Mar. 31, 2015 (Unaudited) June 30, 2014 Note payable denominated in Malaysian ringgit to a commercial bank for infrastructure investment, maturing in August 2024, bearing interest at the bank’s prime rate (5.4% to 6.9% at March 31, 2015) per annum, with monthly payments of principal plus interest through August 2024, collateralized by the acquired building with the net book value of Malaysian ringgit 11,964, or approximately $3,219. $ $ Note payable denominated in U.S. dollars to a financial institution for working capital plans in Singapore and its subsidiaries, matured in November 2014, bearing interest at the bank’s prime rate plus 1.50% (5.1% at November 30, 2014) per annum, with monthly payments of principal plus interest through November 2014. This note payable was secured by plant and equipment with the net book value of Singapore dollars 585, or approximately $443 as at November 30, 2014 . - Current portion ) ) Long term portion of bank loans payable $ $ Future minimum payments (excluding interest) as at March31, 2015 were as follows: $ Thereafter Total obligations and commitments $ Future minimum payments (excluding interest) as at June 30, 2014 were as follows: $ Thereafter Total obligations and commitments $ 15.COMMITMENTS AND CONTINGENCIES Trio-Tech (Malaysia) Sdn. Bhd. has expansion plans to meet the growing demands of a major customer in Malaysia, as the existing facility is inadequate to meet the demands of that customer.The Company has capital commitments for the purchase of equipment and other related infrastructure costs amounting to RM 1,020, or approximately $274 based on the exchange rate as on March 31, 2015published by the Monetary Authority of Singapore, in the Malaysia operations. Trio-Tech (Tianjin) Co. Ltd. in China has capital commitments for the purchase of equipment and other related infrastructure costs amounting to RMB 122, or approximately $20 based on the exchange rate as of March 31, 2015 published by the Monetary Authority of Singapore. Trio-Tech International Pte. Ltd. in Singapore has capital commitments for the purchase of equipment and other related infrastructure costs amounting to SGD 61, or approximately $44 based on the exchange rate as of March 31, 2015 published by the Monetary Authority of Singapore. -21- Table of Contents 16.DISCONTINUED OPERATION AND CORRESPONDING RESTRUCTURING PLAN The Company’s Indonesia operation and the Indonesia operation’s immediate holding company, which comprise the fabrication services segment, suffered continued operating losses in the past four fiscal years, and the cash flow was minimal for the past four years.The Company established a restructuring plan to close the fabrication services operation, and in accordance with ASC Topic 205-20, Presentation of Financial Statement Discontinued Operations (“ASC Topic 250-20”), the Company presented the operation results from fabrication services as a discontinued operation, as the Company believed that no continued cash flow would be generated by the discontinued component and that the Company would have no significant continuing involvement in the operations of the discontinued component. In accordance with the restructuring plan, the Company’s Indonesia operation is negotiating with its suppliers to settle the outstanding balance of accounts payable of $84 and has no collection for accounts receivable. The Company’s fabrication operation in Indonesia is in the process of winding down. In January 2010, the Company established a restructuring plan to close the Testing operation in Shanghai, China.Based on the restructuring plan and in accordance with ASC Topic 205-20, the Company presented the operation results from Shanghai as a discontinued operation, as the Company believed that no continued cash flow would be generated by the discontinued component (Shanghai subsidiary) and that the Company would have no significant continuing involvement in the operations of the discontinued component. The Shanghai operation has an outstanding balance of accounts payable of $38 and is collecting the accounts receivable of $2. The discontinued operations in Shanghai and in Indonesia incurred general and administrative expenses of $4 and $22 for the three and nine months ended March 31, 2015, and $4 and $11, respectively, for the same periods in the last fiscal year. The Company anticipates that it may incur additional costs and expenses at the time of winding down the business of the subsidiaries through which the facilities operated. Income / (loss) from discontinued operations was as follows: Nine Months Ended Three Months Ended Mar. 31, Mar. 31, Mar. 31, Mar. 31, Unaudited Unaudited Unaudited Unaudited Revenue $ - $ - $ - $ - Cost of sales - 1 - (2 ) Gross (loss) / margin - (1 ) - 2 Operating expenses: General and administrative 22 11 4 4 Total 22 11 4 4 Loss from discontinued operations ) ) (4 ) (2 ) Other income / (expenses) 29 ) (9 ) 36 Income/ (loss) from discontinued operations $ 7 $ ) $ ) $ 34 The Company does not provide a separate cash flow statement for the discontinued operation, as the impact of the discontinued operation was immaterial. -22- Table of Contents 17.INVESTMENTS The investments were nil as at March 31, 2015 and as at June 30, 2014. During the second quarter of fiscal year 2011, the Company entered into a joint-venture agreement with JiaSheng to develop real estate projects in China. The Company invested RMB 10,000, or approximately $1,606 based on the exchange rate as of March 31, 2014 published by the Monetary Authority of Singapore, for a 10% interest in the newly formed joint venture, which was incorporated as a limited liability company, Chong Qing Jun Zhou Zhi Ye Co. Ltd. (the “joint venture”), in China. The agreement stipulated that the Company would nominate two of the five members of the Board of Directors of the joint venture and had the ability to assign two members of management to the joint venture.The agreement also stipulated that the Company would receive a fee of RMB 10,000, or approximately $1,606 based on the exchange rate as of March 31, 2014 published by the Monetary Authority of Singapore, for the services rendered in connection with obtaining priority to bid in certain real estate projects from the local government. Upon signing of the agreement, JiaSheng paid the Company RMB 5,000 in cash, or approximately $803 based on the exchange rate published by the Monetary Authority of Singapore as of March 31, 2014. The remaining RMB 5,000, which was not recorded as a receivable as the Company considered the collectability uncertain, would be paid over 72 months commencing in 36 months from the date of the agreement when the joint venture secured a property development project stated inside the joint venture agreement. The Company considered the RMB 5,000, or approximately $803 based on the exchange rate as of March 31, 2014 published by the Monetary Authority of Singapore, received in cash from JiaSheng, the controlling venturer in the joint venture, as a partial return of the Company’s initial investment of RMB 10,000, or approximately $1,606 based on the exchange rate as of March 31, 2014 published by the Monetary Authority of Singapore. Therefore, the RMB 5,000 received in cash was offset against the initial investment of RMB 10,000, resulting in a net investment of RMB 5,000 as of March 31, 2014. The Company further reduced its investments by RMB 137, or approximately $22, towards the losses from operations incurred by the joint-venture, resulting in a net investment of RMB 4,863, or approximately $781 based on exchange rates published by the Monetary Authority of Singapore as of March 31, 2014. “Investments” as shown in the balance sheet consists of the cost of an investment in a joint venture in which we have a 10% interest. During the second quarter of fiscal year 2014, TTCQ disposed of its 10% interest in the joint venture. The joint venture had to raise funds for the development of the project. As a joint-venture partner, TTCQ was required to stand guarantee for the funds to be borrowed; considering the amount of borrowing, the risk involved was higher than the investment made and hence TTCQ decided to dispose of the 10% interest in the joint venture investment. On October 2, 2013, TTCQ entered into a share transfer agreement with Zhu Shu. Based on the agreement the purchase price was to be paid by (1) RMB 10,000 worth of commercial property in Chongqing China, or approximately $1,634 based on exchange rates published by the Monetary Authority of Singapore as of October 2, 2013, by non-monetary consideration and (2) the remaining RMB 8,000, or approximately $1,307 based on exchange rates published by the Monetary Authority of Singapore as of October 2, 2013, by cash consideration. The consideration consists of (1) commercial units measuring 668 square meters to be delivered in June 2016 and (2) sixteen quarterly equal installments of RMB 500 per quarter commencing from January 2014. Based on ASC Topic 845 Non-monetary Consideration, the Company deferred the recognition of the gain on disposal of the 10% interest in joint venture investment until such time that the consideration is paid, so that the gain can be ascertained. The recorded value of the disposed investment amounting to $783, based on exchange rates published by the Monetary Authority of Singapore as of June 30, 2014, is classified as “other assets” under non-current assets, because it is considered a down payment for the purchase of the commercial property in Chongqing. The first installment amount of RMB 500 was due in January 2014 and was outstanding as at March 31, 2014. The second and third installment amounts of RMB 500 each were due in April 2014 and July 2014. During May 2014, TTCQ had received RMB 100. On October 14, 2014, TTCQ and Jun Zhou Zhi Ye entered into a memorandum of understanding. Based on the memorandum of understanding, both parties have agreed to register a sales and purchase agreement upon Jun Zhou Zhi Ye obtaining the license to sell the properties of the commercial property (the Singapore Themed Resort Project), located in Chongqing China. The proposed agreement is for the sale of shop lots with a total area of 1,484.55 square meters as consideration for all the outstanding amounts owed to TTCQ by Jun Zhou Zhi Ye, with the exception of RMB 2,000, or approximately $326, which will be paid in cash, as follows: a) Long term loan receivable RMB 5,000, or approximately $814, as disclosed in Note 10, plus the unrecognized interest receivable on long term loan receivable of RMB 1,250; b) Commercial units measuring 668 square meters, as mentioned above; and c) RMB 5,900 for the part of the unrecognized cash consideration of RMB 8,000 relating to the disposal of the joint venture. The shop lots are to be delivered to TTCQ upon completion of the construction of the shop lots in the Singapore Themed Resort Project, which is expected to be no later than December 31, 2016. -23- Table of Contents 18. LINES OF CREDIT Carrying value of the Company’s lines of credit approximates its fair value, because the interest rates associated with the lines of credit are adjustable in accordance with market situations when the Company borrowed funds with similar terms and remaining maturities. The Company’s credit rating provides it with readily and adequate access to funds in global markets. As of March 31, 2015, the Company had certain lines of credit that are collateralized by restricted deposits. Entity with Type of Interest Expiration Credit Unused Facility Facility Rate Date Limitation Credit Trio-Tech International Pte. Ltd., Singapore Lines of Credit Ranging from 4.3% to 5.8% - $ $ Trio-Tech (Malaysia) Sdn. Bhd.
